Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS


No. 20-BG-499

IN RE HAROLD L. BOYD, III                            2020 DDN 112

A Suspended Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 481736


BEFORE: Glickman and Deahl, Associate Judges, and Steadman, Senior Judge.


                                  ORDER
                            (FILED— October 1, 2020)

       On consideration of Disciplinary Counsel’s report regarding petitioner’s
petition for reinstatement wherein Disciplinary Counsel informs the court that Mr.
Boyd has demonstrated that he is fit to resume the practice of law, and it appearing
that petitioner is eligible to file the petition for reinstatement, see, In re Boyd, 75
A.3d 913 (D.C. 2013), it is

      ORDERED that petitioner’s petition for reinstatement is granted and Harold
L. Boyd, III, is hereby reinstated to the Bar of the District of Columbia.




                                   PER CURIAM